Exhibit 10.62

LOGO [g7812010_62.jpg]

Gary Parsons, Chairman & CEO

Gary.parsons@xmradio.com

(703) 390-2749

February 26, 2004

Alexander H. Good

5303 Westridge Drive

Boulder, Colorado 80301

 

  Re: Employment Agreement

Dear Alex:

We are pleased to welcome you to Mobile Satellite Ventures and look forward to
having you with us. The purpose of this letter is to set forth an Agreement of
the terms and conditions of your employment with Mobile Satellite Ventures, LP
(the Company).

The Company hereby agrees to employ the Executive and the Executive agrees to be
employed under the terms and conditions set forth below.

 

1. Title and Reporting: Your title will initially be Vice Chairman and Chief
Executive Officer of Mobile Satellite Ventures LP and you will immediately be
elected to the Board of Directors. Within eighteen months of the date of this
Agreement you will assume the role of Chairman of the Board of MSV LP, subject
to final Board approval. You shall report to the Board of Directors.

 

2. Duties and Responsibilities: You will be responsible for the overall
management and direction of the Company including existing operations, business
planning, strategic positioning and all activities normally associated with the
role of Chief Executive Officer and such additional responsibilities as the
Board may from time to time assign. Such additional duties may include serving
as an. officer or director on subsidiaries of the Company.

 

3. Term: The term of the Agreement shall commence on the date of signature of
the last party hereto and shall mirror the vesting period for all unit option
grants provided to the Executive; provided however, that termination short of
such period shall be governed by Paragraph 14 below or the Change of Control
Agreement dated February , 2004, whichever is relevant.

 

4. Salary: You will have an initial salary of $375,000, to be paid periodically
and in accordance with the normal practices of the Company. The Executive will
receive a salary review on an annual basis.

 

5.

Cash Bonus: The Executive shall have the opportunity to earn an annual cash
bonus to be paid in the first quarter of each year. The expected cash bonus will
be 50% of Executive’s annualized ending salary for the previous year. The
objectives for achieving the cash bonus would be mutually agreed by the
Executive and the Board. The objectives will include a component for the

 

Mobile Satellite Ventures LP    10802 Parkridge Boulevard, Reston, Virginia,
20191-5416



--------------------------------------------------------------------------------

LOGO [g7812010_62.jpg]

 

  continued efficient operation of the business; however, the bonus will e
weighted toward development of the next generation business, including
regulatory, M&A, and funding. There is no maximum or minimum bonus, provided
however, that for 2004 to be paid in the first quarter of 2005, the cash bonus
would be guaranteed to be not less than half of 80% of the Executive annualized
ending salary.

 

6. Unit Options in MSV LP: You would immediately be granted options on 400,000
units in the MSV LP 2001 Unit Incentive Plan, as amended, at a strike price of
$6.45 and a three years vesting period consistent with the MSV LP Unit Option
Agreement granted MSV employees at the inception of the Plan in December 2001.
You would be awarded not less than an additional 200,000 shares on the first
anniversary of this Agreement at a strike price of the lower of $6.45 or such
amount as evidenced by its most recent fundraising. The treatment of the unit
options shall be consistent with the MSV LP 2001 Unit Incentive Plan (as amended
from time to time) and the Change of Control Agreement dated February _, 2004,
which shall be appended hereto and included by reference in this Agreement.

 

7. Stock Option in TerreStar Networks Inc. You will also be granted a similar
award of 292,132 options to purchase common stock in TerreStar Networks Inc.
(subject to Board approval of any stock incentive plan amendment that may be
required to effect such grant) at a strike price of $.08886, or such other
reasonable price as may be determined by the Board in good faith, to be the
actual value. Vesting and other elements of the TerreStar 2002 Stock Incentive
Plan will be consistent with those granted MSV employees at the inception of the
Plan in July 2002 including without limitation the vesting upon change of
control as specified in the Change of Control Agreement, dated February , 2004.

 

0. Benefits: The Executive shall participate in all the benefit plans of the
Company available to the Company’s senior executives, including:

a. Health and Dental Insurance as provided by the Company;

b. Tax deferred, company match 401 K or other savings plans;

c. Life and Disability insurance;

d. Four weeks of paid vacation, plus holidays;

 

1. Location and Commuting Expenses: It is understood that your employment
location would be at the corporate headquarters in Reston, Virginia. Upon
starting your employment, you would initially commute to Virginia headquarters
and will be reimbursed for travel and temporary housing expenses prior to your
move. During this commuting period, you will spend an average of three nights
per week (for example, Friday, Saturday and Sunday) at your home in Boulder,
Colorado.

 

Mobile Satellite Ventures LP    10802 Parkridge Boulevard, Reston, Virginia,
20191-5416



--------------------------------------------------------------------------------

LOGO [g7812010_62.jpg]

Actual out of pocket commuting expenses will be reimbursed. For the period
subsequent to the initial commuting, you would rent suitable family
accommodations reasonably close to the Virginia headquarters, the cost of which
would be reimbursed by the Company. It is anticipated that the total period of
your reimbursement for commuting and renting would be for a total of
approximately 180 days.

 

10. Loss on Sale of Home: The Company shall offset, to a maximum of $200,000.00,
any loss realized by the Executive on the sale of his home in Boulder, Colorado
for less than the Executive’s original purchase price of $1.775M. The loss
amount will be payable by MSV immediately upon the closing of the sale
transaction.

 

11. Moving and Relocation Expenses: The Company shall reimburse Executive for
reasonable out-of-pocket moving and relocation expenses related to packing,
transport and moving fees, flights for family members and real estate commission
fees and also including up to three (3) house hunting trips by Executive and his
spouse.

 

12. Business Expenses: The Company shall reimburse the Executive for all
reasonable business and professional expenses incurred by the Executive in
connection with his employment with the Company in accordance with company
policies.

 

13. Outside Activities: The Company acknowledges that the Executive has and may
initiate reasonable outside Board and philanthropic endeavors as long as they do
not pose a conflict of interest with the business of MSV or impede his ability
to perform his Duties and Responsibilities.

 

14. Termination by Company: (i) During the first six months of Executive’s
employment, should the Company undergo a Change in Control resulting in
termination of the Executive, or should the Company terminate the Executive
without cause,. Executive shall be entitled to an immediate one time payment of
no less than 1.0 times (Ix) annual salary plus target bonus, an immediate
vesting of all unit options and shall be entitled to maintain all benefits
provided in Paragraph 8 above for a period of one year. (ii) Any termination due
to a Change in Control or without cause after the first six months of
Executive’s employment shall be governed by the Change of Control Agreement
attached hereto.

Termination “without cause” shall be defined as any termination that is not for
“Cause” as that term is defined in section 8.4 of the Change of Control
Agreement attached hereto. “Change in Control” shall also be as defined in
section 8.5 of the Change of Control Agreement attached hereto. Any
inconsistency between the use and interpretation of terms used herein and in the
Change of Control Agreement shall be governed by the interpretation and meaning
given them in the Change of Control Agreement.

If Executive is terminated for cause (as defined in section 8.4 in the Change of
Control Agreement attached hereto), the Executive’s compensation shall be
limited to the salary and bonus due and payable at the date of the Executive’s
termination and a limited right to exercise vested options only, in accordance
with the Option Grant Agreements.

 

Mobile Satellite Ventures LP    10802 Parkridge Boulevard, Reston, Virginia,
20191-5416



--------------------------------------------------------------------------------

LOGO [g7812010_62.jpg]

 

15. Change of Control Protections: The Executive and Company shall execute a
Change of Control Agreement, dated February , 2004, a copy of which is appended
hereto and incorporated by reference.

 

16. Directors and Officer’s Liability Insurance Coverage and Indemnification for
Official Acts: The Company warrants that it shall provide adequate D&O Liability
insurance to protect Executive from liability from his duties as Vice Chairman
(and subsequently Chairman) and Chief Executive Officer for MSV LP and any of
its affiliates or subsidiaries. The Company shall indemnify the Executive for
all awards, attorney’s fees and costs related to his employment with MSV LP that
are not paid by such D&O insurance policy with the exception of such awards,
attorney’s fees and costs that arise due to Executive’s willful and gross
misconduct or conviction of a felony.

 

17. Start Date: The Company acknowledges that Executive shall have a reasonable
period not to exceed 45 days after the execution of this Employment Agreement to
complete existing obligations.

 

18. Choice of Law: This Agreement shall be governed by the Laws of Virginia.

 

19. Counterparts, Severability and Notices: This Agreement may be executed in
one or more counterparts each of which shall be deemed an original. If any part
of this Agreement is found to be illegal or unenforceable, such determination
shall not affect the enforceability of the remaining provisions which shall
remain in effect. All notices shall be hand delivered to the Executive and if to
the Company, by hand delivery to the President and COO or Legal Counsel.

 

Sincerely,

/s/ Gary Parsons

Gary Parsons Chairman of the Board MSV LP Date Executed: February, 2004 AgA-d to
and Accepted:

 

/s/ Alexander H. Good

Alexander H. Good Executive Date Executed: February 29, 2004

 

Mobile Satellite Ventures LP    10802 Parkridge Boulevard, Reston, Virginia,
20191-5416